Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 11, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148579                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  COMMAND OFFICERS ASSOCIATION                                                                           David F. Viviano,
  OF STERLING HEIGHTS,                                                                                               Justices
            Plaintiff-Appellant,
  v                                                                SC: 148579
                                                                   COA: 310977
                                                                   Macomb CC: 2011-005041-CL
  CITY OF STERLING HEIGHTS,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 17, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 11, 2014
           t0604
                                                                              Clerk